Citation Nr: 0427721	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-01 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to additional allowance for special monthly death 
pension benefits based on the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from November 1942 to December 1945.  He died in 
December 1999, and the appellant was granted nonservice-
connected death pension benefits in December 2000. 
Subsequently, in a February 2001 rating decision, the 
appellant was awarded special monthly death pension benefits 
at the housebound rate effective April 2000, but was denied 
special monthly death pension benefits based on the need for 
regular aid and attendance.  The appellant appealed the 
February 2001 denial to the Board of Veterans' Appeal 
(Board), and in an August 2001 decision, the Board denied the 
issue of entitlement to special monthly pension based on the 
need for regular aid and attendance.

Subsequently, a September 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans (VA), Regional 
Office (RO), again denied the appellant entitlement to 
special monthly death pension benefits based on the need for 
regular aid and attendance.  The appellant filed a timely 
notice of disagreement, and was issued a statement of the 
case in February 2002.  After perfecting her appeal, the 
appellant's case once again came before for appellate review.  
And, in January 2003, the Board once again denied the 
appellant's claim.

The appellant appealed the January 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Following the January 2004 Secretary's Brief to the Court, a 
March 2004 Court Order vacated and remanded the January 2003 
Board decision.  At present, the appellant's case is once 
again before the Board for appellate consideration in order 
to follow the developmental instructions contained in the 
January 2004 Secretary's Brief.  Thus, as additional 
development is necessary prior to appellate review of the 
issue on appeal, the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  

Pursuant to the January 2004 Secretary's Brief, the issue on 
appeal should be remanded for consideration of a January 2001 
statement from Dr. Meadows and an August 2001 examination 
report.  In addition, it appears there are outstanding 
private medical records which may support the appellant's 
claim on appeal, which need to be obtained and incorporated 
into the claims file.  Lastly, a better description of the 
reasons and bases upon which the Board based its January 2003 
decision to deny the appellant's claim must be provided.

Furthermore, the Board finds that the appellant should 
undergo an additional VA examination which should render an 
opinion as to the appellant's entitlement to an additional 
allowance for special monthly death pension benefits based on 
the need for regular aid and attendance.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the appellant due process of 
law, she should be scheduled to undergo a VA medical 
examination, and the RO should attempt to obtain any 
additional relevant private and VA medical records which may 
assist the appellant in substantiating her claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the entire record 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim of entitlement to additional 
allowance for special monthly death 
pension benefits based on the need for 
regular aid and attendance; (2)) about 
the information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the appellant is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.   
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the appellant 
and request that she provide a list of 
the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated her since 
August 2001 (the date of claim) to the 
present, and who possess records relevant 
to the claim on appeal.  Provide the 
appellant with release forms and ask that 
a copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file, 
including releases for records from the 
Vaughn Regional Medical Center and the 
Emergency Room records reported in the 
August 2001 VA form 21-4138 (Statement in 
Support of Claim).  When the appellant 
responds, obtain records from each health 
care provider she identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the appellant of the 
records that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that adjudication of the claim will be 
continued without these records unless 
she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the appellant 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

3.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since August 2001 (date of 
claim) to the present, if any.  All 
identified treatment records from any 
reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the appellant should be 
specifically informed as to what portion 
of the evidence she is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the appellant in 
substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded the following examination:
The RO should arrange for the appellant 
to undergo a VA examination for aid and 
attendance benefits.  The examination 
report should provide at least sufficient 
information as would be required to 
complete VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance) and to indicate whether 
the appellant requires the daily personal 
health care services of a skilled 
provider without which she would require 
hospital, nursing home, or other 
institutional care.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to properly evaluate 
the appellant, and the examiner should 
review all of the appellant's medical 
records and history, including the 
January 2001 statement from Dr. Meadows 
and the August 2001 aid and attendance 
examination report. 

Following an examination of the 
appellant, a review of the medical 
records and history, the VA specialist 
should discuss whether the appellant (1) 
is a patient in a nursing home on account 
of mental or physical incapacity; (2) is 
helpless or blind, or so nearly helpless 
or blind as to need the regular aid and 
attendance of another person; or (3) 
establishes a factual need for aid and 
attendance under the criteria set forth 
in 38 C.F.R. 
§ 3.352(a).

In this respect, the need for aid and 
attendance must be based on actual 
requirements of personal assistance from 
others.  In making such determinations, 
consideration is given to such conditions 
as the following: inability of the 
claimant to dress or undress 
himself/herself or to keep 
himself/herself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of claimant to 
feed himself/herself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his/her 
daily environment. "Bedridden" will be 
a proper basis for the determination and 
is defined as that condition which, 
through its essential character, actually 
requires that the claimant remain in bed.  
It is not required that all of the 
disabling conditions enumerated above be 
found to exist before a favorable rating 
may be made.  The particular personal 
functions which the claimant is unable to 
perform should be considered in 
connection with his/her condition as a 
whole.  It is only necessary that the 
evidence establish that the claimant is 
so helpless as to need regular aid and 
attendance, not that there be a constant 
need.  See 38 C.F.R. § 3.352(a) (2003).

It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The appellant should be given 
adequate notice of the requested 
examination, which includes advising her 
of the consequences of her failure to 
report to the examination.  If she fails 
to report to the examination, this fact 
should be noted in the claims folder and 
a copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to additional allowance 
for special monthly death pension 
benefits based on the need for regular 
aid and attendance.  If the determination 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The claimant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the claimant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




